77 F.3d 489
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roy E. JOHNSON, a resident of Idaho, Plaintiff-Appellant,v.Charlotte S. RIVIERA & James L. Fainter, and their maritalcommunity;  Norman P. Rounds;  Cavalier Group Inc., aColorado Corporation;  Consolidated Investment Services, aCorporation, Defendants-Appellees.
No. 94-36055.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 4, 1995.Decided Feb. 8, 1996.

Before:  FLETCHER, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Johnson appeals the district court's ruling that defendant's letter of June 24, 1991, didn't amount to an actionable misrepresentation under Wash.Rev.Code § 21.20.010.   In making a case under section 21.20.010, the investor must prove reliance on the misrepresentations.  Hines v. Data Line Sys., 787 P.2d 8, 12 (Wash.1990).   The district court found that Johnson didn't rely on the June 24, 1991 letter.   This finding was supported by plaintiff's own testimony:


3
Q.  [Riviera's atty.] Isn't it true, Mr. Johnson, that you didn't rely on anything in particular in [the June 24, 1991] letter, that you just relied upon what Ms. Riviera told you?


4
A. [Johnson] Yeah, that's right.


5
RT 31.  The district court's judgment is therefore


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3